Citation Nr: 9922380	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-05 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for a disability 
classified as degenerative joint disease of the lumbar spine 
with dextroscoliosis of the thoracic spine.









ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran had active service from August 1971 to August 
1991.  

By rating action dated in February 1992 the Department of 
Veterans Affairs (VA) Regional Office Chicago, Illinois, 
granted service connection for conditions that included 
bilateral hearing loss and degenerative joint disease of the 
lumbar spine with dextroscoliosis of the thoracic spine.  The 
conditions were rated noncompensably disabling, effective 
from September 1991.  The veteran appealed for a higher 
evaluation for these disabilities.  The case was initially 
before the Board of Veterans Appeals (Board) in April 1996, 
when entitlement to a compensable evaluation for the 
veteran's bilateral hearing loss was denied.  Appellate 
consideration of the issue of entitlement to a compensable 
evaluation for the lumbar and thoracic spine disabilities was 
deferred pending further development by the regional office.  
The veteran was issued supplemental statements of the case in 
August 1998 and March 1999.  The case is again before the 
Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  There is no tenderness involving the thoracic or lumbar 
segments of the veteran's spine.  

3.  Forward flexion of the lumbar spine is to 95 degrees, and 
backward extension is to 15 degrees.  Right lateral bending 
is to 20 degrees, and left lateral bending is to 25 degrees.  
There is a complaint of pain at the extremes of motion.  

4.  The evidence establishes that there is slight limitation 
of motion of the thoracic and lumbar segments of the 
veteran's spine.  


CONCLUSION OF LAW

An evaluation of 10 percent for the veteran's thoracic and 
lumbar spine disability is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. 4.71a, Diagnostic Codes 5003, 
5291, 5292 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that he has presented a claim that 
is plausible.  The Board is also satisfied that all relevant 
facts regarding the claim have been properly developed.  

I.  Background

The veteran's service medical records reflect June 1991 X-ray 
studies that visualize a mild scoliotic curvature of the 
upper and midthoracic spine with convexity toward the right 
side.  An X-ray study of the lumbosacral spine showed 
straightening of the lumbar lordosis, considered likely due 
to muscle spasm, multiple Schmorl's nodes at T12, L1, L3 and 
L4 and narrowing of the posterior aspect of the disc spaces 
at those levels and early spur formation at L1.  The veteran 
was placed on limited duty in June 1991 because of chronic 
back pain.  

When the veteran was examined by VA in October 1991, he 
reported constant low back pain.  The pain was localized to 
the low back.  There was no radiation into the buttocks or 
legs.  The veteran related that it appeared perhaps once or 
twice a week and was relieved by rest and Motrin.  

On examination of the lumbar spine, the vertebral alignment 
appeared to be intact.  There was no paravertebral spasm.  
Flexion was to 90 degrees, and extension was to 30 degrees.  
Lateral rotation to the right and left was to 35 degrees.  
Lateroflexion to the right and left was to 40 degrees.  An X-
ray study of the lumbosacral spine was reported to be normal.  
The diagnoses included history of degenerative joint disease 
of the lumbar spine.  

The regional office later received a February 1993 decision 
by an Administrative Law Judge for the Social Security 
Administration reflecting that the veteran was found disabled 
for Social Security Administration purposes.  It was noted 
that his disabilities included a lumbar strain with evidence 
of degenerative disc disease on X-ray study.  The veteran 
reported infrequent neck pain and low back pain that was 
constant and localized in his lower back.  

The regional office later received 1992 X-ray studies made at 
an Air Force base medical facility.  An MRI of the thoracic 
spine made in November 1992 was reported to be normal.  

Pursuant to the Board's remand, in August 1996, the regional 
office received additional medical records from the Air Force 
medical facility reflecting the veteran's treatment in 1992 
and 1995.  He was seen in July 1992 with a complaint of back 
pain.  An MRI of the lumbar spine in June 1992 showed 
Schmorl's nodes extending from the 12th dorsal vertebra to 
the 3rd lumbar vertebra.  No traumatic or destructive changes 
were seen.  An X-ray study of the lumbosacral spine in June 
1992 showed multiple Schmorl's nodes but no evidence of 
trauma, bone destruction, or arthritis.  

The veteran was afforded a VA examination in February 1999.  
It was indicated that since his discharge from service the 
veteran had been going to the Air Force base medical facility 
on a regular basis and had been treated with Motrin.  His 
current pain involved the midthoracic area up toward the 
neck.  It was indicated that he had no complaints of low back 
pain.  It was stated that periods of flare-ups were 
manifested by being in a position of being bent forward and 
that then he lost all feeling and strength in the lower part 
of his body.  Those episodes occurred every few months.  It 
was indicated that, generally, stretching "helped" all of 
the veteran's complaints.  If he sat for more than an hour, 
he noticed upper back and neck pain.  Standing relieved his 
pain.  

On physical examination, the veteran stood erect with normal 
alignment of the cervical, thoracic and lumbar segments of 
the spine.  There was a normal gait with no limp.  Heel and 
toe walking was done normally.  There was no scoliosis in the 
thoracic or lumbar spine.  There was a normal lumbar 
lordosis.  Examination of the thoracic and lumbar spine 
showed no muscle spasm, and there was no tenderness.  

Forward flexion of the lumbar spine was to 95 degrees and 
backward extension was to 15 degrees.  Right lateral bending 
was to 20 degrees, and left lateral bending was to 
25 degrees.  There was a complaint of thoracolumbar pain at 
the extremes of motion.  Deep tendon reflexes were all 2/4.  
There were no pathological reflexes in the lower extremities.  
Sensation in the lower extremities was normal to pinprick.  
Muscle strength was also normal in the lower extremities.  
Straight leg raising was to 90 degrees, both while supine and 
sitting, on both the right and left with a complaint of 
posterior thigh pulling at the extremes of supine straight 
leg raising on the right.  

The examiner indicated that the physical examination was well 
within normal limits.  He stated that there were no abnormal 
objective physical findings to support the veteran's 
subjective complaints.  He indicated that there was no 
impairment of function of the thoracic or lumbar spine.  The 
examiner indicated that X-ray studies of the thoracic and 
lumbar spine were being ordered and would be reviewed and 
commented upon.  He related that if the results of the X-rays 
indicated any changes in his opinion, then appropriate 
supplemental comments could be made.  No such comments were 
made.  



II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003.  

Slight limitation of motion of the dorsal (thoracic) segment 
of the spine warrants a noncompensable evaluation.  A 
10 percent evaluation requires either moderate or severe 
limitation of motion.  38 C.F.R. Part 4, Code 5291.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  38 C.F.R. 
Part 4, Code 5292.  

The veteran's claim for a higher evaluation for his service-
connected thoracic and lumbar spine disability is an original 
claim that was placed in appellate status by a notice of 
disagreement expressing disagreement with the initial rating 
award.  The Board notes that in the case of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999), the United States Court 
of Appeals for Veterans Claims (Court) indicated that there 
was a distinction between a veteran's initial dissatisfaction 
with the initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  The Court noted that the distinction 
might be important in terms of, among other things, 
determining the evidence that could be used to decide whether 
the original rating on appeal was erroneous.  The Court 
indicated that the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) ("[w]here entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance"), was not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  The Court 
indicated that, at the time of an initial rating, separate 
ratings could be assigned for separate periods of time based 
on the facts found - a practice known as "staged" ratings.  

The evidence in this case reflects that when the veteran was 
examined by VA in October 1991, there was no paravertebral 
muscle spasm; however, there was some limitation of motion of 
the lumbar spine.  When he was examined by VA in February 
1999, examination of the thoracic and lumbar spine showed no 
muscle spasm and there was no tenderness.  However, some 
limitation of motion of the lumbar spine was again shown, and 
the veteran complained of thoracolumbar pain at the extremes 
of motion.  The evidence indicates that there is slight 
limitation of motion of the thoracic and lumbar segments of 
the veteran's spine.  Accordingly, a 10 percent evaluation 
would be warranted for the lumbar spine disability under the 
provisions of Diagnostic Code 5292.  The evidence does not 
reflect moderate limitation of motion of the thoracic spine 
as required for a 10 percent evaluation for that disability 
or moderate limitation of the lumbar spine as required for a 
20 percent evaluation for that condition.  

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that consideration must be 
given to functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 when evaluating orthopedic disabilities.  As noted 
previously, the VA examination in February 1999 did reflect 
some pain in the thoracic and lumbar spines on the extremes 
of motion, a slight functional impairment.  This matter has 
been taken into consideration by the Board in arriving at the 
evaluation to be assigned for the veteran's thoracolumbar 
spine disability.  The VA examinations have not indicated any 
functional loss due to weakness, fatigability or 
incoordination.  

In arriving at its decision in this case, the Board has 
resolved all doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107(b).  


ORDER

A 10 percent evaluation for disability classified as 
degenerative joint disease of the lumbar spine with 
dextroscoliosis of the thoracic spine is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 


